Opinion by
Beaver, J.,
Sims, having purchased a small tract of timber land from *625Parks, by articles of agreement of June 12, 1895, and obtained a verbal transfer of a contract of Parks with defendants for the sale of the manufactured lumber therefrom, borrowed $580 from plaintiff, giving him a draft or order upon defendants “to be paid when lumber is delivered,” dated June 17, 1895. June 19, 1895, defendants in effect accepted the draft or order drawn by Sims upon them in favor of plaintiff, saying in a letter of that date, “We are perfectly willing to pay the money for the lumber that we may get from Mr. Sims to you, as it can make no difference to us to whom we pay the bill, so long as Mr. Sims authorizes us to pay you for the lumber.” There is some testimony that plaintiff had telephonic communication with defendants’ manager, before the loan was made and order given, which induced the transaction. Some lumber was delivered from the tract of land above referred to during the summer, credited at first to Sims but subsequently carried to the credit of Parks who owed defendants. September 12, 1895, Sims rescinded his contract with Parks, released and quit-claimed his title to the land, released all his interest in the lumber delivered to the defendants and, notwithstanding his order to plaintiff, directed the proceeds to be paid to Parks. The defendants notwithstanding their acceptance of Sims’s order to plaintiff, assumed to pass upon the legal rights of all the parties concerned. At the end of the transaction, as appears by the evidence, Sims had received $530 from the plaintiff. Parks has received $100 from Sims, all the lumber delivered to defendants, or the value thereof, and had his land. Defendants had the lumber and Parks’s indebtedness to them paid. Plaintiff had his order returned upon which he was informed there was nothing due or payable. He seems to have been somewhat dissatisfied and went to see Parks and defendants. He saw only the former and wrote the latter that he and Paries had arranged it that Parks should be first paid and he should have the balance but just what this arrangement was nowhere clearly appears.
The court left to the jury only the good faith of the transaction. How anything less could have been submitted to them we cannot understand.
There was some conflicting testimony in regard to the ownership of the lumber and how it- was regarded by the parties *626during the time of delivery. Some of the witnesses were evidently not entirely devoid of “ manner ” upon the stand. These considerations were for the jury and could not properly have been taken from them. The defendants have no just grounds of complaint of the court and their assignments of error are, therefore, overruled.
Judgment affirmed.